


110 HR 6615 IH: Giving Inmate Terrorists More

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6615
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the transport of the enemy combatants
		  detained in Guantanamo Bay, Cuba to Washington, DC, where the United States
		  Supreme Court will be able to more effectively micromanage the detainees by
		  holding them on the Supreme Court grounds, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Giving Inmate Terrorists More
			 Opportunities (GITMO) Act of 2008.
		2.FindingsCongress finds the following:
			(1)The United States Supreme Court issued an
			 opinion styled Boumediene v. Bush on June 12, 2008.
			(2)Justice Anthony
			 Kennedy, in the court’s majority opinion, held that foreign terrorism suspects
			 held at the Guantanamo Bay naval base in Cuba have constitutional rights to
			 challenge their detention in United States courts.
			(3)This is an obvious
			 effort on the part of the Supreme Court to micromanage the detainment and
			 disposition of detainees in the War on Terror who are dedicated to destroying
			 innocent people and the American way of life.
			(4)The United States
			 Supreme Court clearly needs increased opportunity to oversee the handling of
			 the enemy combatants, as it has seen fit to take a greater role in managing the
			 Global War on Terror, which is a duty previously exercised by the Executive
			 Branch.
			(5)There can be no
			 better way for the United States Supreme Court to exercise its new
			 self-appointed war powers than to house the prisoners whom it has taken a
			 greater role in overseeing.
			3.Transportation
			 and detainment of enemy combatants
			(a)TransportationThe Secretary of Defense shall immediately
			 transport all enemy combatants detained in Guantanamo Bay, Cuba to Washington,
			 DC, where the United States Supreme Court shall hold the prisoners on the Court
			 grounds, confined by adequate fencing.
			(b)Shelter on
			 Supreme Court building groundsThe Secretary of Defense, in conjunction
			 with Justice Anthony Kennedy, the author of the majority opinion in Boumediene
			 v. Bush, is directed to provide shelter for the detainees outside the United
			 States Supreme Court building, but on the building grounds. The Secretary of
			 Defense shall provide guards to watch over the prisoners and shall implement a
			 system to ensure that the prisoners receive the appropriate amount of food and
			 water. Should the detainees need the use of restroom facilities, they shall use
			 the facilities inside the United States Supreme Court building. The Chief
			 Justice, if the Chief Justice so chooses, may perform the duties of Justice
			 Anthony Kennedy under this subsection.
			(c)Guard
			 dutyIf any of the nine
			 Supreme Court justices desire at any time to stand guard over the prisoners, or
			 to provide the prisoners with their meals or water, or both, then the justices
			 shall be permitted to perform these functions whenever they want.
			4.EnforcementIf either the Secretary of Defense or any
			 justice of the Supreme Court refuses to carry out their duties under this Act,
			 then their respective department or court shall receive funding for the next
			 fiscal year at half the level of funding appropriated for the current fiscal
			 year, or until such time as the Supreme Court no longer desires to micromanage
			 the prisoners who have sworn to destroy our way of life.
		
